 Case: 2:21-cv-01876-EAS-EPD Doc #: 6 Filed: 08/25/21 Page: 1 of 1 PAGEID #: 26




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JERRY R. STEWART, JR.,

              Plaintiff,
                                                   Case No. 2:21-cv-1876
       v.                                          JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Elizabeth P. Deavers

MATTHEW WIEDMAN, et al.,

              Defendant.


                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on July 14, 2021. (ECF No. 5). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, Plaintiff shall be AESSESSED the full filing fee of $402.00, and the action is

DISMISSED without prejudice for lack of prosecution.

       IT IS SO ORDERED.



8/25/2021                                          s/Edmund A. Sargus, Jr.
DATE                                               EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE
